DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This Office Action is in response to Amendments/Remarks filed on November 11, 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2006/0065939 A1 to Doczy et al. (“Doczy”) in view of U.S. Patent Application Publication No. 2011/0175147 A1 to Adusumilli et al. (“Adusumilli”), U.S. Patent Application Publication No. 2010/0328022 A1 to Fan et al. (“Fan”), and U.S. Patent Application Publication No. 2012/0326238 A1 to Chien et al. (“Chien”).							As to claim 1, although Doczy discloses a method of making a semiconductor device, the method comprising: forming (FIG. 2) a first dummy gate structure (104, 130) over a substrate (100), wherein the first dummy gate structure (104, 130) comprises a first dummy electrode (104, 130); forming (FIG. 2) a second dummy gate structure (106, 131) over the substrate (100), wherein the second dummy gate structure (106, 131) comprises a second dummy electrode (106, 131); removing (FIG. 7) the first dummy electrode (104, 130) to define a first opening (113); removing (FIG. 7) the second dummy electrode (106, 131) to define a second opening (113), wherein the removing (FIG. 7) of the second dummy electrode (106, 131) occurs simultaneously with the removing (FIG. 7) of the first dummy electrode (104, 130); depositing (FIG. 8) a continuous gate dielectric layer (180) in the first opening (113) and the second opening (113), wherein the continuous gate dielectric layer (180) comprises a single metal oxide layer (180); depositing a continuous barrier layer (160) in the first and second openings (113); depositing a first work function layer (n-type 190) over a bottom surface and sidewalls of the continuous barrier layer (160) in the first opening (113); depositing a second work function layer (p-type 190) over a bottom surface and sidewalls of the continuous barrier layer (160) in the second opening (113); and depositing (FIG. 10) a continuous metal layer (115) over each of the first work function layer (n-type 190) and the second work function layer (p-type 190) (See Figs. 1-10, ¶ 0003, ¶ 0009, ¶ 0010, ¶ 0011, ¶ 0013, ¶ 0015, ¶ 0016, ¶ 0017, ¶ 0018, ¶ 0019, ¶ 0020, ¶ 0021, ¶ 0025, ¶ 0032, ¶ 0036, ¶ 0037, ¶ 0039, ¶ 0041, ¶ 0042, ¶ 0046, ¶ 0047, ¶ 0048) (Notes: Chien specifically discloses simultaneously removing first and second dummy gate electrodes in ¶ 0025 selectively depositing the first work function layer in the first opening and the second work function layer in the second opening in ¶ 0026, ¶ 0028, ¶ 0029), Doczy does not further disclose depositing a continuous capping layer on a bottom surface and sidewalls of the continuous gate dielectric layer, wherein the continuous capping layer comprises TaC and a first additional material; depositing the continuous barrier layer on a bottom surface and sidewalls of the continuous capping layer, wherein the continuous barrier layer comprises TaC and a second additional material, and the second additional material is different from the first additional material.							However, Adusumilli does disclose depositing a capping layer (108) on the gate dielectric layer (106), wherein the capping layer (108) comprises TaC and a first additional material (TaN, TiN, TiSiN, TaSiN, TiC) (See Fig. 1, Fig. 2, ¶ 0023, ¶ 0024, ¶ 0025, ¶ 0026, ¶ 0027, ¶ 0030, ¶ 0049).									Further, Fan does disclose wherein the barrier layer (46) comprises TaC and a second additional material (TaN, TiN, TaSiN, Al, W, WN, Pt, Ni, Ru, TaCN, TaCNO) (See Fig. 7, ¶ 0023).											In view of the teachings of Doczy, Adusumilli, and Fan, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teaching of Doczy to have depositing a continuous capping layer on a bottom surface and sidewalls of the continuous gate dielectric layer, wherein the continuous capping layer comprises TaC and a first additional material; depositing the continuous barrier layer on a bottom surface and sidewalls of the continuous capping layer, wherein the continuous barrier layer comprises TaC and a second additional material, and the second additional material is different from the first additional material because the continuous capping layer having TaC and the first additional material on the continuous gate dielectric layer protects the underlying continuous gate dielectric layer during further processing. Further, having the continuous barrier layer comprising TaC and the second additional material that is different from the first additional material provides a barrier against diffusion from the first/second work function layer with improved adhesion and appropriate work function value (See Doczy ¶ 0017, Adusumilli ¶ 0026, ¶ 0030, and Fan ¶ 0023).									
Claims 2-3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2006/0065939 A1 to Doczy et al. (“Doczy”), U.S. Patent Application Publication No. 2011/0175147 A1 to Adusumilli et al. (“Adusumilli”), U.S. Patent Application Publication No. 2010/0328022 A1 to Fan et al. (“Fan”), and U.S. Patent Application Publication No. 2012/0326238 A1 to Chien et al. (“Chien”) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2011/0006354 A1 to Jangjian et al. (“Jangjian”). The teachings of Doczy, Adusumilli, Fan, and Chien have been discussed above.											As to claim 2, although Doczy discloses a bottom surface and sidewalls of the first work function layer (n-type 190) and a bottom surface and sidewalls of the second work function layer (p-type 190) (See Fig. 8), Doczy, Adusumilli, Fan, and Chien do not disclose further comprising depositing a continuous metal diffusion blocking layer over the bottom surface and the sidewalls of the first work function layer and over the bottom surface and the sidewalls of the second work function layer.					However, Jangjian does disclose further comprising depositing a continuous metal diffusion blocking layer (228) over the bottom surface and the sidewalls of the work function layer (222) (See Fig. 2, ¶ 0025, ¶ 0029).							In view of the teachings of Doczy and Jangjian, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teaching of Doczy to have further comprising depositing a continuous metal diffusion blocking layer over the bottom surface and the sidewalls of the first work function layer and over the bottom surface and the sidewalls of the second work function layer because the continuous metal diffusion blocking layer further prevents metal diffusion from the continuous metal layer (See Doczy ¶ 0019 and Jangjian ¶ 0029).					As to claim 3, Doczy in view of Jangjian discloses further comprising depositing a continuous wetting layer (Ti) over a bottom surface and sidewalls of the continuous metal diffusion blocking layer (228) (See Doczy Fig. 10 and Jangjian ¶ 0029). 	
Claims 4-8 and 11-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2006/0065939 A1 to Doczy et al. (“Doczy”) in view of U.S. Patent Application Publication No. 2011/0175147 A1 to Adusumilli et al. (“Adusumilli”).					As to claim 4, although Doczy discloses a method of making a semiconductor device, the method comprising: depositing (FIG. 8) a gate dielectric layer (180) on a substrate (100), wherein the gate dielectric layer (180) comprises a single HfO layer (180); depositing (FIG. 8) a barrier layer (160) over sidewalls of the gate dielectric layer (180), wherein the barrier layer (160) comprises TaC or TiN; depositing (FIG. 8) a work function layer (190) over the barrier layer (160), wherein the work function layer (190) comprises TiN (¶ 0013); and depositing (FIG. 10) a metal layer (115) over the work function layer (190) (See Figs. 1-10, ¶ 0003, ¶ 0009, ¶ 0010, ¶ 0011, ¶ 0013, ¶ 0015, ¶ 0016, ¶ 0017, ¶ 0018, ¶ 0019, ¶ 0020, ¶ 0021, ¶ 0025, ¶ 0032, ¶ 0036, ¶ 0037, ¶ 0039, ¶ 0041, ¶ 0042, ¶ 0046, ¶ 0047, ¶ 0048), Doczy does not further disclose wherein the gate dielectric layer comprises a SiO2 layer; depositing a capping layer over the gate dielectric layer, wherein the capping layer directly contacts the single HfO layer, and the capping layer comprises TiN and at least one of TaC or TaN; and depositing the barrier layer over sidewalls of the capping layer.								However, Adusumilli does disclose wherein the gate dielectric layer (114, 106) comprises a SiO2 layer (114); depositing a capping layer (108) over the gate dielectric layer (114, 106), wherein the capping layer (108) directly contacts the single HfO layer (106), and the capping layer (108) comprises TiN and at least one of TaC or TaN; and depositing the barrier layer (110) over the capping layer (108) (See Fig. 1, Fig. 2, ¶ 0023, ¶ 0024, ¶ 0025, ¶ 0026, ¶ 0027, ¶ 0030, ¶ 0049).						In view of the teachings of Doczy and Adusumilli, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teaching of Doczy to have wherein the gate dielectric layer comprises a SiO2 layer; depositing a capping layer over the gate dielectric layer, wherein the capping layer directly contacts the single HfO layer, and the capping layer comprises TiN and at least one of TaC or TaN; and depositing the barrier layer over sidewalls of the capping layer because the SiO2 layer serves as an interfacial layer and is formed as a result of thermal processing and the capping layer protects the underlying single HfO layer during further processing (See Adusumilli ¶ 0026, ¶ 0027, ¶ 0030).								As to claim 5, Doczy in view of Adusumilli further discloses wherein depositing the barrier layer (160/110) comprises depositing the barrier layer (160/110) directly on the capping layer (108) (See Doczy Fig. 8 and Adusumilli Fig. 1).					As to claim 6, Doczy discloses further comprising: depositing (FIG. 5) a dielectric material (112) over the substrate (100); and defining (FIG. 7) an opening (113) in the dielectric material (112) (See Fig. 5, Fig. 7, ¶ 0039, ¶ 0042).					As to claim 7, Doczy further discloses wherein depositing (FIG. 8) the gate dielectric layer (180) comprises depositing the gate dielectric layer (180) in the opening (113) (See Fig. 8, ¶ 0046).											As to claim 8, Doczy further discloses wherein defining (FIG. 7) the opening (113) comprises removing a dummy gate (104, 106) (See Fig. 7, ¶ 0042).			As to claim 11, Doczy discloses further comprising performing (FIG. 10) a planarization process (¶ 0048) on the metal layer (115) (See Fig. 10, ¶ 0048).			As to claim 12, Doczy in view of Adusumilli further discloses wherein performing (FIG. 10) the planarization process (¶ 0048) comprises performing the planarization process (¶ 0048) on each of the metal layer (115), the work function layer (190), the barrier layer (160/110) and the capping layer (108) (See Doczy Fig. 10, ¶ 0048 and Adusumilli Fig. 1) to simplify the manufacturing process to obtain the semiconductor device.
Claims 9-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2006/0065939 A1 to Doczy et al. (“Doczy”) and U.S. Patent Application Publication No. 2011/0175147 A1 to Adusumilli et al. (“Adusumilli”) as applied to claim 4 above, and further in view of U.S. Patent Application Publication No. 2011/0006354 A1 to Jangjian et al. (“Jangjian”). The teachings of Doczy and Adusumilli have been discussed above.		As to claim 9, although Doczy discloses the work function layer (190) and the metal layer (115) (See Fig. 10) Doczy and Adusumilli do not disclose further comprising depositing a metal diffusion blocking layer over the work function layer, wherein the metal diffusion blocking layer is between the work function layer and the metal layer.		However, Jangjian does disclose further comprising depositing a metal diffusion blocking layer (228) over the work function layer (222), wherein the metal diffusion blocking layer (228) is between the work function layer (222) and the metal layer (230) (See Fig. 2, ¶ 0025, ¶ 0029).									In view of the teachings of Doczy, Adusumilli, and Jangjian, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teaching of Doczy to have further comprising depositing a metal diffusion blocking layer over the work function layer, wherein the metal diffusion blocking layer is between the work function layer and the metal layer because the metal diffusion blocking layer further prevents metal diffusion from the metal layer (See Doczy ¶ 0019 and Jangjian ¶ 0029).													As to claim 10, Doczy in view of Jangjian discloses further comprising depositing a wetting layer (Ti) over metal diffusion blocking layer (228), wherein the wetting layer (Ti) is between the metal diffusion blocking layer (228) and the metal layer (230) (See Doczy Fig. 10 and Jangjian ¶ 0029).
Claims 13-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2006/0065939 A1 to Doczy et al. (“Doczy”) in view of U.S. Patent Application Publication No. 2011/0175147 A1 to Adusumilli et al. (“Adusumilli”) and U.S. Patent Application Publication No. 2010/0328022 A1 to Fan et al. (“Fan”).					As to claim 13, although Doczy discloses a method of making a semiconductor device, the method comprising: forming a first gate structure over a substrate (100); and forming a second gate structure over the substrate (100), wherein the first gate structure is spaced from the second gate structure, and forming the second gate structure comprises: depositing (FIG. 8) a gate dielectric layer (180) over the substrate (100), wherein the gate dielectric layer (180) comprises a single metal oxide layer (180); depositing a barrier layer (160) over the gate dielectric layer (180), wherein the barrier layer (160) comprises TiN; depositing a work function layer (p-type 190) over the barrier layer (160), wherein the work function layer (p-type 190) comprises TiN; and depositing (FIG. 10) a metal layer (115) over the work function layer (p-type 190) (See Figs. 1-10, ¶ 0003, ¶ 0009, ¶ 0010, ¶ 0011, ¶ 0013, ¶ 0015, ¶ 0016, ¶ 0017, ¶ 0018, ¶ 0019, ¶ 0020, ¶ 0021, ¶ 0025, ¶ 0032, ¶ 0036, ¶ 0037, ¶ 0039, ¶ 0041, ¶ 0042, ¶ 0046, ¶ 0047, ¶ 0048), Doczy does not further disclose depositing a capping layer over sidewalls of the gate dielectric layer, wherein the capping layer comprises TiN and at least one of TaC or TaN; and wherein the barrier layer comprises TaC and TiN.					However, Adusumilli does disclose depositing a capping layer (108) over the gate dielectric layer (106), wherein the capping layer (108) comprises TiN and at least one of TaC or TaN (See Fig. 1, Fig. 2, ¶ 0023, ¶ 0024, ¶ 0025, ¶ 0026, ¶ 0027, ¶ 0030, ¶ 0049).											Further, Fan does disclose wherein the barrier layer (46) comprises TaC and TiN (See Fig. 7, ¶ 0023).											In view of the teachings of Doczy, Adusumilli, and Fan, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teaching of Doczy to have depositing a capping layer over sidewalls of the gate dielectric layer, wherein the capping layer comprises TiN and at least one of TaC or TaN; and wherein the barrier layer comprises TaC and TiN because the capping layer protects the underlying gate dielectric layer during further processing. Further, having the barrier layer comprising TaC and TiN provides a barrier against diffusion from the work function layer with improved adhesion and appropriate work function value (See Doczy ¶ 0017, Adusumilli ¶ 0026, ¶ 0030, and Fan ¶ 0023).						As to claim 14, Doczy further discloses wherein forming the first gate structure comprises depositing a second work function layer (n-type 190) (See Fig. 8, ¶ 0011, ¶ 0013) (Notes: also see Chien above).									As to claim 15, Doczy further discloses wherein depositing the second work function layer (n-type 190) comprises depositing the second work function layer (n-type 190) comprising a different material from the work function layer (p-type 190) (See Fig. 8, ¶ 0003, ¶ 0011, ¶ 0013).											As to claim 16, Doczy discloses further comprising: implanting (FIG. 4) a first source/drain (S/D) feature (135) in the substrate (100) on a first side of the second gate structure; and implanting (FIG. 4) a second S/D feature (136) in the substrate (100) on a second side of the second gate structure (See Fig. 4, ¶ 0036).					As to claim 17, Doczy discloses further comprising: implanting (FIG. 4) a third S/D feature (137) in the substrate (100) on a first side of the first gate structure; and implanting (FIG. 4) a fourth S/D feature (138) in the substrate (100) on a second side of the first gate structure (See Fig. 4, ¶ 0036).								As to claim 18, Doczy further discloses wherein implanting (FIG. 4) the third S/D feature (137) comprises implanting a first dopant having first dopant type, implanting (FIG. 4) the first S/D feature (135) comprises implanting a second dopant having a second dopant type, and the second dopant type is opposite to the first dopant type (See Fig. 4, ¶ 0003, ¶ 0037).										As to claim 19, Doczy discloses further comprising forming (FIG. 4) spacers (108, 109, 110, 111) over the substrate (100) (See Fig. 4, ¶ 0036).					As to claim 20, Doczy further discloses wherein depositing (FIG. 8) the gate dielectric layer (180) comprises depositing the gate dielectric layer (180) between the spacers (108, 109, 110, 111) (See Fig. 8).								Further regarding the claims, while features of an apparatus may be recited either structurally or functionally (capping, barrier, work function, wetting), claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]ppratus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). The claimed layers are met by materials and/or positions relative to other layers.

Response to Arguments
Applicant's arguments filed on November 11, 2022 have been fully considered but they are not persuasive. Applicant argues “Figure 1 of Adusumilli clearly shows that element 110 is only over a top surface of a gate dielectric layer…Adusumilli appears to be silent with how element 108 is formed…Adusumilli fails to cure the deficiencies of Doczy…Adusumilli fails to teach or suggest element 108 has sidewalls capable of being covered by a barrier layer as recited in claim 4.”	
This is not found persuasive because the primary reference of Doczy clearly teaches a replacement gate process, which gate layers are conventionally deposited in the trenches conformally and successively, such that the gate layers are formed on the bottom and the sides of the trenches (See Fig. 7, Fig. 8, Fig. 9, Fig. 10, ¶ 0003, ¶ 0011, ¶ 0013, ¶ 0016, ¶ 0042, ¶ 0046, ¶ 0047, ¶ 0048). Although Adusumilli does not show the gate layers are formed on the sidewalls, it would have been obvious to one of ordinary skill in the art that incorporating gate layers into Doczy would have been formed under the same replacement gate process such that all the gate layers are deposited in the trenches conformally and successively to be on the bottom and the sidewalls of the trenches, where a final single CMP process is performed to form the device such no additional patterning steps are required. Thus, the claims as rejected are clearly met by the combinations of references above.					It is also noted that in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Prior art made of record is considered pertinent to Applicant’s disclosure: Chew et al. (US 2012/0012937 A1).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438. The examiner can normally be reached M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID CHEN/Primary Examiner, Art Unit 2815